Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 1 of 13




                Exhibit J
                (REDACTED)
Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 2 of 13
     Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 3 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER


51.     I have written this report with the understanding that anticipation must be shown by clear

and convincing evidence. I understand that clear and convincing evidence means that it is highly

probable that the fact is true.

        II.2.6      Obviousness

52.     I have been instructed by counsel on the law regarding obviousness, and understand that

even if a patent is not anticipated, it is still invalid if the differences between the claimed subject

matter and the prior art are such that the subject matter as a whole would have been obvious at

the time the invention was made to a person of ordinary skill in the pertinent art.

53.     I understand that a person of ordinary skill in the art provides a reference point from
which the prior art and claimed invention should be viewed. This reference point prevents one

from using his or her own insight or hindsight in deciding whether a claim is obvious.

54.     I also understand that an obviousness determination includes the consideration of various

factors such as (1) the scope and content of the prior art, (2) the differences between the prior art

and the Asserted Claims, (3) the level of ordinary skill in the pertinent art, and (4) the existence of

secondary considerations.

55.     I understand that secondary considerations of non-obviousness may include (1) a long felt

but unmet need in the prior art that was satisfied by the invention of the patent; (2) commercial

success or lack of commercial success of processes covered by the patent; (3) unexpected results
achieved by the invention; (4) praise of the invention by others skilled in the art; (5) the taking of

licenses under the patent by others; and (6) deliberate copying of the invention. I also understand

that there must be a relationship or nexus between any such secondary considerations and the

claimed invention. I further understand that contemporaneous and independent invention by

others is a secondary consideration supporting an obviousness determination.

56.     I understand that any secondary consideration must bear a nexus to the claimed invention.

Where the offered secondary consideration actually results from something other than what is

both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. I


                                                 -11-
     Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 4 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER


use of virtual SIMs. Accordingly, by the time the wireless communication client needs to obtain

“suitable local authentication information,” it has already been assigned a suitable local virtual

SIM and received a RAND authentication request for that suitable local virtual SIM from the

local cellular communication network. Receiving an SRES that correctly authenticates the

RAND for a specific SIM is well understood in the art, for example, by following the

authentication procedures set forth in the 3GPP standard and as described in the specification of

the ’689 patent at 11:49-61. Therefore, a POSITA would know how to implement the “obtaining

suitable local authentication information” limitation without any undue experimentation.

Accordingly, it is my opinion that this limitation is enabled.

V.1.7                  Objective Indicia of Non-Obviousness

216.    Dr. Feuerstein has not opined on any secondary considerations of non-obviousness in his

obviousness analysis. In my opinion, there substantial, objective indicia that the invention of the

’689 patent was non-obvious.

217.    I discuss those factors below.

Long felt need

218.    Before the invention of the ’689 patent, high roaming fees during international travel

posed a significant concern to many, from frustrated travelers to governments and user’s could

not avoid such roaming fees without the hassle of purchasing multiple SIM cards. See Ex. 128
(“international roaming charges were 3"5 times higher than the costs”); Ex. 127 (“The view that

international mobile roaming charges are disproportionately high relative to costs has been

expressed in a number of other studies and surveys as well as in regulatory debates.”) and (“On

average, international mobile roaming prices were four times higher than national mobile

calls.”); Ex. 126 (“high charges the Commission has observed that Australian mobile subscribers

incur when they roam in New Zealand”).

219.    In a further example, an Australian tourist was billed $571,000 for a roaming mobile bill.

Ex. 8, “Aussie tourist cops $571,000 global roaming mobile bill” at p.3, SIMO_0263681-685. In


                                                -72-
     Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 5 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER


a 2012 article, the Wall Street Journal published an article including several more cautionary

tales, along with advice on how to avoid these high roaming charges. Ex. 9, “Stuck With a

$10,000 Phone Bill” at p.5-8, SIMO_0263699-706; see also Exs. 10-12, 129.

220.   These and other stories, as well as my own personal experience, tells me that there was

no available solution in the marketplace prior to the ’689 invention. Indeed, a whole cottage

industry of local mobile phone and SIM card rental services developed, and still exist. See ’689

patent at 2:38-59. Mobile phones had been in widespread use by international travelers for at

least a decade before the ’689 patent, yet no satisfactory solution that allowed seamless roaming
at local rates, without the need to rent local phones or SIM cards, existed. Purchasing or renting

local SIMs or phones was costly and inconvenient to users.

221.   Further, other existing technologies failed to provide the benefits of the patented

invention. For example, eSIMS are assigned long-term to a device by a carrier, as opposed to

virtual SIMs, which may be assigned per-session to a device. Users with devices containing

eSIMs must have a contract with a local carrier to use that carrier’s eSIM. This means that if the

user travels to multiple countries, the traveler must sign up with a local carrier on a carrier-by

carrier basis. The ’689 patent, by contrast, allows users to buy data or day passes as needed with

only an account with the virtual SIM provider.

222.   Further, because eSIM users must sign up on a carrier-by-carrier basis, they do not have
the ability to choose the best local carrier. Thus, they may end up signing a contract with a local

carrier that has worse rates or signal strength than other local carriers.

Commercial success

223.   Both Skyroam and uCloudlink’s products that practice the invention have been

commercially successful.      See Martinez Report at pp. 43-52.         For example,



           Id. at 43-45. uCloudlink has also increased its revenue stream and its gross profits

based on products that practice claims of the ’689 patent. Id. at 50-51. I hereby incorporate by


                                                 -73-
     Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 6 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER


reference the evidence of Skyroam’s and uCloudlink’s commercial success as set forth in Mr.

Martinez’s January 14, 2019 report.

Praise of the invention

224.   Skyroam’s products that practice the claims of the ’689 patent have received

recognition from both satisfied customers and the industry at large. For example. Skyroam

won the UPS Innovation Award at TechCrunch Disrupt in 2015 and the Skyroam Solis was

named one of Fathom Travel Awards 2018’s “Essential Travel products. See Exs. 130-132.

Skyroam’s products that practice the ’689 patent have also been praised in a variety of reviews
for their ability to use a virtual SIM to eliminate roaming fees - the exact functionality enabled

by the ’689 patent. See, e.g. Exs. 133-138.

225.   The ’689 patent has also been cited by at least 33 other patents or patent applications as

tracked by Google patents at https://patents.google.com/patent/US9736689B2/en?oq=9736689.

226.   uCloudlink has also received a variety of praise products practicing the ’689 patent. See,

Ex.139, UCLOUDLINK0344755-765.

Deliberate copying of the invention

227.   In my opinion, there is significant evidence that uCloudlink copied Skyroam’s patented

technology. uCloudlink’s accused products were first sold in the United States in 2016, roughly

eight years after the application resulting in the ’689 patent was filed, four years after the related
’735 patent issued, and several years after Skyroam began selling its WiFi hotspot products.

uCloudlink’s corporate witness testified that uCloudlink regularly purchases and tests new

Skyroam products shortly after the release of a new product and engaged

                                    to monitor Skyroam’s products. Ex. 32, Zeng Dep. at 75:19-

79:24. Further, uCloudlink was aware of U.S. Patent 8,116,735, a patent that shares the same

specification as the ’689 patent, since at least April 2016. See id. at 65:15-23.

228.   Most importantly, I understand that uCloudlink hired Wang Bin, a former Skyroam

employee, in 2013. Mr. Bin was aware of the technical operations of Skyroam’s products and


                                                -74-
     Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 7 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER


shared multiple confidential Skyroam documents (e.g. Ex. 155-160) with uCloudlink. See, e.g.

Exs. 140-141, Dep. of Wang Bin and exhibits thereto; Ex. 142, Transcript of Claim Construction

Hearing, and Ex. 143, Defendants SIMO Holdings Inc.’s and Skyroam, Inc.’s Motion for Leave

to File Amended Answer and Counterclaims to Complaint for Patent Infringement and for

Joinder. I further understand that Skyroam’s patented technology is not the only Skyroam

invention that uCloudlink has copied, but, for example, they also filed a variety of patent

applications based on the disclosures in the confidential Skyroam documents provided to

uCloudlink from Wang Bin. See, e.g., Exs. 153, 154, 161-164.

229.   For example, Skyroam and SIMO’s counterclaims for trade secret misappropriation in

Case 3:18-cv-05031-EMC against the Defendants in this case include the following allegations

(Ex. 103):




                                            -75-
     Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 8 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER




                                    -76-
     Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 9 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER




                                    -77-
    Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 10 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER




                                    -78-
    Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 11 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER




                                    -79-
    Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 12 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER




                                    -80-
    Case 1:18-cv-05427-JSR Document 153-10 Filed 04/24/19 Page 13 of 13
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
SUBJECT TO PROTECTIVE ORDER




230.   Thus, there is evidence that not only did uCloudlink misappropriated Skyroam’s

confidential information, it also copied Skyroam’s patented technology in uCloudlink accused

products.

VI.    CONCLUSION

231.   For the reasons stated above, in my opinion, Dr. Feuerstein has not shown that any of

claims 8 and 11-14 of the ’689 patent are invalid due anticipation or obviousness. Further, in my



                                              -81-
